DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is response to the communication received on 05/01/2020. Claim 1 is pending herein. 
Specification
The disclosure is objected to because of the following informalities: 
In page 3, the word “executor” from the sentences “when condition 1 occurs, the improved virtual executor (4) in step 2 is simplified as a form of the following equation (8)” and “when condition 2 occurs, the virtual executor (4) in step 2 is written as a form of the following” should be “actuator”.
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:
The claim element “virtual executor (4)” in page 10 lines 4 and 11 should be “virtual actuator” to be consistent with the virtual actuator of first line of step 2.
The equation (5) computes a variable “J”. However, claim fails to clearly state the J symbol represents “performance function”. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because of following reasons.
I) Claim 1 recites the limitation "expressing the reconfigured aero-engine control system as" in step (6).  There is insufficient antecedent basis for this limitation in the claim. 
II) The claim recites “step 1: expressing an aero-engine system as” in line 3 and “when the actuator fault occurs, an aero-engine system is expressed as” in line 14. However, claim fails to clarify, whether these aero-engine system correspond to same aero-engine system or different aero-engine system, thereby rendering the scope of the claim limitation indefinite. For the examining purpose, these two recitation of aero-engine system is interpreted as same aero-engine system (the line 14 is interpreted as “when the actuator fault occurs, [[an]] the aero-engine system is expressed as”.
III) The claim in step 3 recites “in order to implement an aero-engine fault system in step 1 of a bumpless transfer of an improved virtual actuator in step 2, designing performance parameters shown in an equation (5), wherein when a performance function is optimized, the bumpless transfer of the virtual actuator in step 2 is implemented” and a mathematical equation (5). However, it is not clear which variables/parameters represent “performance parameters” in equation (5). For example, the claim fails to clarify whether the symbol uw(t) of equation (10) and equation (16) represents the performance parameters or other symbols of the equation (5) also represent performance parameters.  For the examining purpose, only the variable uw(t) is interpreted as performance parameters. Appropriate clarification/amendmentment is required.
IV) The claim recites “wherein when a performance function is optimized, the bumpless transfer of the virtual actuator in step 2 is implemented” in step 3 of page 9. The claim further recites in step 5, pages 10-11 “satisfying a performance index function in step 3 and implementing an aero-engine fault system (3) in step 1” and “the design parameter uw (t) is shown in an equation (16), that is, the performance index function in step 3 is satisfied”. However, it is not clear whether “performance function” and “performance index function” represent same element or different element. Therefore, the scope of the claim is indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	As to claim 1 upon using patent-eligibility analysis under the 2019 PEG:
	1: Statutory Category? Yes. The claim recites a series of steps and, therefore, is a process.
	2A - Prong 1: Judicial Exception Recited? Yes. The claim(s) recite(s) various mathematical equations for “expressing an aero-engine system” in normal condition (equation 1) and in faulty condition (equation 2), improved virtual actuator (equation 4) and various calculations for “designing performance parameters” (for “uw(t) is a parameter to be designed” and equation 5). More specifically, the claim recites various mathematical equations and calculations of mathematical variables/symbols as shown in equations (1) to (20) of steps 1- 5 in pages 9- 11 in the claim. Applicant’s specification further conforms these equations as pure mathematical expressions, see Spec, pages 2-5 & fig. 1. Accordingly, these mathematical equations and calculations of the parameters recited in the claims falls to mathematical concepts grouping of the abstract idea. 
	Although, the claim states these equations and variables represent an aero-engine system (see, equation 1), improved virtual actuator (see, equation 4, equation (8) in case of satisfying condition 1 and equation (9) in case of satisfying the condition 1), it does not change the fact that these equations are still pure mathematical equations and mathematical variables. As such, the claim 1 clearly recites mathematical concepts based abstract idea. 
	2A - Prong 2: Integrated into a Practical Application? No. This judicial exception is not integrated into a practical application because the claim does not recite any additional element. Put differently, all the limitations of the claims represent mathematical concepts only. The claim does not describe how the generated “virtual actuators”(of equations 8- 9) or “reconfigured aero-engine control system” of equation (13) are utilized in the aero-engine actuator fault situation. While the specification, see page 1, last paragraph and the abstract mentions of various advantages, such advantages cannot be realized as long as the claimed invention covers only a mathematical concept and nothing more. 
	Additionally, the bolded portion of the limitation “in order to implement an aero-engine fault system in step 1 of a bumpless transfer of an improved virtual actuator in step 2, designing performance parameters shown in an equation (5), wherein when a performance function is optimized, the bumpless transfer of the virtual actuator in step 2 is implemented” describe the variables and the purpose of using these variables. Here, the implementation of an aero-engine fault system is also limited to replacing the variables of equation (1) with variables based on equation (5) and afterwards rather than actually using these variables to operate and control a physical aero-engine system during a faulty actuator condition. Rather, the implemented virtual actuator of step 3 are merely mathematical equations. Furthermore, the above limitation recites a contingent claim limitation “when a performance function is optimized” in order to implement the bumpless transfer of the virtual actuator of the step 2. Here, if the condition precedent is not met, the implementing the bumpless transfer is not required. Lastly, the claim does not apply or use the judicial exception (mathematical equation) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of aero-engine actuator, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.The claim is directed to the abstract idea.
	 2B: Claim provides an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the claim(s) does/do not include any additional elements. Thus, it cannot recite elements that are sufficient to amount to significantly more than the judicial exception. Merely describing the mathematical equations and variables to represent “aero-engine system” and “improved virtual actuator,” does not change the fact that these equations are still mathematical equations or expressions. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	
	Note: Examiner recommends to add one or more practical use limitations at the end of the claim, after the equation (20) in order to overcome this abstract idea-based rejection.  Such amendment can be (see Spec, page 1, last paragraph for support) for example, and  step 7: controlling the aero-engine system using one of the improved virtual executor of equations (8) or (9) when the aero-engine actuator is faulty or equivalent thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Ding et al. (CN 108710293 A, Pub. Date: 2018-10-26) discloses forming an actuator fault matrix Bf for a fault-tolerant iteration learning control method of direct current speed regulating system (Claim 1).
2) Li et al. (CN 105204495 A) teaches actuator fault processing method of virtual actuator for an aero-engine [hovercraft] that is represented in a mathematical equation form(Abstract, [005- 006]).
3) Linfeng Gou et al. (NPL article, titled “Fault Diagnosis for Actuator of Aero-Engine Based on Associated Observers”) teaches a fault detection and isolation scheme based on associated observers integrated by sliding-mode observer (SMO) and luenberger observer (LO) that guarantees the robustness and high fault detection rate of the fault (Abstract).
4) Wang et al. (CN 109630281 A, Pub. Date: 2019-04-16) teaches error interval observer-based aero-engine active fault-tolerant control method designing a designing virtual actuator for an aero-engine (Step 1.3.4, Claim 1).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115